Citation Nr: 1314230	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  07-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral feet disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Type II Diabetes Mellitus.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for morbid obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a back disability, a neck disability, a bilateral foot disability (initially claimed as gout), hypertension, diabetes, colon cancer, and morbid obesity.

In June 2009, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing, the Veteran withdrew his service-connection claims for hypertension, diabetes, colon cancer, and morbid obesity, which was confirmed in writing.  See 38 C.F.R. § 20.204 (2012).  Although an appeal withdrawal is effective once received by the Board, the Board has not yet dismissed these claims in a formal order.  Id., 38 U.S.C.A. § 7105(d) (West 2002).  

In a November 2009 decision, the Board denied the Veteran's claims for a back disability and for a neck disability.  His claim for a bilateral foot disability was remanded so that private medical records (from Dr. B. in Birmingham, Alabama) could be obtained, which never occurred.  In an August 2011 decision, the Board made a finding that it would be futile for VA to continue attempting to obtain Dr. B.'s records.  38 C.F.R. § 3.159(c)(1), (e) (2012).  Other evidence in the file indicated these records had been destroyed in a fire, and the Veteran did not authorize the RO or Appeals Management Center (AMC) to request them directly from the doctor.  In the August 2011 decision the Board again remanded the bilateral foot claim, this time so the Veteran could have a VA foot examination.  The additional development of these claims since has been completed, and the claims have returned to the Board for further appellate review.  

In April 2012, the Veteran filed a notice, with supporting evidence, indicating he did not want his original claims to service connect hypertension, diabetes, colon cancer, and morbid obesity to be withdrawn.  Accordingly, the Board is considering these claims as still pending along with the remaining bilateral foot disability claim.

Unfortunately, though, all of these claims require still further development before being decided on appeal, so the Board is again remanding them to the RO via the AMC in Washington, DC.

Review of the Virtual VA paperless claims processing system does not reveal additional documents or records that are pertinent to the issues under consideration.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before these claims on appeal may be decided on their merits.  The Veteran asserts that he experienced problems with painful feet during active duty due to required marches, and that his feet have continued to be painful up to the present.  He further asserts that his foot disability caused his obesity, such as from not being able to exercise and remain fit, which in turn caused or aggravated his hypertension, diabetes, and colon cancer.  


He originally claimed that he had gout as a result of service; however, upon receipt of evidence suggesting a different disability is related to service, the Board expanded the issue to consider whether any of his current feet diagnoses are related to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

Service connection requires competent evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection also may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Certain chronic disorders listed under 38 C.F.R. § 3.309(a) will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  These chronic disorders also can be service connected based on evidence of continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is permissible, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Both VA and the Veteran have obtained nexus opinions regarding the Veteran's bilateral foot disability, however, the claim cannot be granted under the theory espoused by the positive opinion and the negative opinion is inadequate for adjudicatory purposes.  

The Veteran's treating podiatrist, Dr. S.R., provided VA with two letters expressing his opinion of the origin of the Veteran's bilateral foot disability.  He said that the Veteran has plantar fasciitis, osteoarthritic changes, and diabetic neuropathy in both feet.  He indicated that plantar fasciitis could have been acquired in service, which would explain the pain that the Veteran indicated he felt during service, as well as his current pain.  Dr. S.R. noted that he had no personal knowledge of the Veteran's symptoms or complete medical history since separation from service, but that he did have access to some medical records.  See Dr. S.R. letter dated January 17, 2010.

Dr. S.R. provided a second opinion to VA regarding the Veteran's feet in July 2012.  He explained how plantar fasciitis can be confused with flat foot, and that the Veteran's feet have some characteristics associated with plantar fasciitis.  He further indicated that the pain the Veteran describes as currently experiencing is exactly the same as the pain he describes experiencing in service, and the pain has continued since service.  He said that the Veteran's pain was worsened by marching in boots without the proper treatment.  See Dr. S.R. letter dated July 5, 2012.

Dr. S.R. is essentially opining that the Veteran's plantar fasciitis is a chronic condition that, although undiagnosed in service, was present and subsequently aggravated in service, and that the Veteran's continuous pain since service is evidence of this aggravation.  Unfortunately, since the holding in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), only the conditions listed under 38 C.F.R. § 3.309(a) can be service connected upon a showing of continuity of symptomatology.  Plantar fasciitis is not among the conditions recognized as chronic under this VA regulation.  Dr. S.R. did not comment on the likelihood that plantar fasciitis developed as a result of the Veteran's alleged in-service injury.


At the September 2011 VA examination, the Veteran explained that his foot pain started during active duty due to obligatory marches.  He said that it has continued over the years, and his feet constantly burn, itch, and hurt.  The examiner noted the Veteran's private physician diagnosed diabetic neuropathy and plantar fasciitis, and she diagnosed hammer toes, tinea pedis, degenerative or traumatic arthritis in both feet, and a small heel spur in the left foot.  She noted that one STR documented a foot complaint, when he was diagnosed with tinea pedis (athlete's foot), and there was no other mention of problems or injuries to the feet.  She opined that it was possible the Veteran's feet hurt now due to plantar fasciitis and diabetic neuropathy, but these diagnoses are not related to service.  She said tinea pedis may be related to the marching, but would not necessarily contribute to his complaints of painful feet.  She opined that his current pain is not related to service.  See VA examination dated September 29, 2011.

The VA examiner's September 2011 opinion is not adequate for adjudicatory purposes either.  She does not explain why she does not think that plantar fasciitis is unrelated to service, nor does she comment on the opinion provided by Dr. S.R.  She also did not indicate whether the hammertoes or arthritis could be related to service.  Finally, she did not comment on the Veteran's assertions of continued pain since service.  

Thus, none of the nexus opinions of record are adequate to support a grant of service connection, and a clarified opinion that also addresses the etiology of all diagnoses should be obtained.

As noted above, the Veteran also has asserted entitlement to service connection for hypertension, diabetes, colon cancer, and morbid obesity.  He argues that his bilateral foot disability caused his obesity, which in turn caused or aggravated the remaining conditions.  As such, these claims are "inextricably intertwined" with the bilateral foot claim, and also have to be remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

The Board notes in passing that the Veteran has never been provided VCAA notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  So, on remand, he should be provided the type of notice contemplated by this case, namely, concerning the "downstream" disability rating and effective date elements of his claims.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  The RO/AMC should contact the Veteran and his representative and request that he identify any additional treatment he has received for his bilateral feet disability, hypertension, diabetes, colon cancer, and obesity.  Ask the Veteran to complete and return necessary authorizations (VA Form 21-4142) for VA to obtain the complete medical treatment records from any private physician indicated, including especially Dr. S.R. (podiatrist) (see Dr. S.R. letter dated July 5, 2012) and Dr. P.B. (private medical doctor) (see Dr. P.B. record dated April 17, 2009) both of Tuscaloosa, Alabama.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

The RO/AMC should also obtain updated VA treatment records.

2.  Contemporaneously with the above, provide the Veteran and his representative with VCAA notice discussing degree of disability and effective dates, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Following the completion of the foregoing, schedule a VA foot examination with the appropriate clinician to identify all current foot disorders.  Conduct all diagnostic testing and evaluation needed to make this threshold preliminary determination.

Following determination of the Veteran's current disabilities, the examiner is asked to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) any current disability is etiologically related to the Veteran's military service, including especially to the type of trauma claimed, e.g., long road marches while on active duty.  The examiner is asked to also comment on the opinions provided by Dr. S.R.  

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

To facilitate making these important determinations, the examiner must review the claims file for the pertinent medical and other history.  This review includes a complete copy of this remand and the records of the evaluation and treatment the Veteran received during service and during the many years since.

The examiner is advised that the Board evaluates all evidence, including the whether the lay statements of claimants are credible.  Therefore, the examiner is asked to take into consideration any lay statements the Veteran makes in regard to his bilateral feet disability.

The examiner must provide a complete explanation for how he or she arrived at the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim inasmuch as it would require deciding the claim based on the evidence already of record.  38 C.F.R. § 3.655.

4.  If the VA examiner finds the Veteran's bilateral feet disability to be related to service, then schedule the Veteran for VA examinations with the appropriate clinicians to obtain opinions concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral feet disability caused or aggravated hypertension, diabetes, colon cancer, and/or morbid obesity.  

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner is advised that the Board evaluates all evidence, including the whether the lay statements of claimants are credible.  Therefore, the examiner is asked to take into consideration any lay statements the Veteran makes in regard to the claimed disabilities.
The examiner must provide a complete explanation for how he or she arrived at the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  Then readjudicate these service connection claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


